DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al (US Pat. Pub. No. 2019/0028589) in view of Jacobstein et al (US Pat. Pub. No. 2011/0177796).

Regarding claim 1, Schultz et al discloses a computer-implemented method for automatically providing an individualized voice message to a specific individual who attempts to initiate a voice call with a user during a period of unavailability, comprising: receiving, by a processor, from a first telecommunications device associated with a first Mobile Station (MS), an individualized voice message designated for a second telecommunications device associated with a second MS (see at least abstract; paragraph 77 discloses recording personalized greetings for a particular contact); receiving, by the processor, an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device (see at least abstract discloses incoming voice call); determining, by the processor, that a first user associated with the first telecommunications device is unavailable (see at least abstract; paragraph 48 disclose incoming call unanswered); and transmitting, by the processor, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device and determining that the first user is unavailable, the (see at least abstract provides the caller the personalized, the contact specific greeting).  
Schultz et al fails to explicitly disclose the prerecorded individualized voice message having a future start time and an expiration time; receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time; and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time and determining that the first user is unavailable, the individualized voice message to the second telecommunications device.  However, in the same field of endeavor, Jacobstein et al discloses the prerecorded individualized voice message having a future start time and an expiration time (see at least paragraph 65-66 discloses customized outgoing message with set time period); receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time (see at least abstract; paragraph 65-66; discloses receiving incoming call during set time period); and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time and determining that the first user is unavailable, the individualized voice message to the second telecommunications device (see at least abstract; paragraph 71 and 73 discloses customized voicemail message is played to the caller during set time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jacobstein et al into the system of Schultz et al as for purpose of a customized voicemail greetings being associated with set time period; as it enables user of the mobile phone to efficiently provide customized outgoing messages to callers based upon callers identification.
Regarding claim 2, Schultz et al discloses comprising: receiving, by the processor, an indication that a third telecommunications device associated with a third MS is attempting to initiate a voice call with the first telecommunications device; and transmitting, by the processor, in response to receiving the indication that the third telecommunications device is attempting to initiate a voice call with the first telecommunications device and determining that the first user is unavailable, a general voicemail message associated with the first telecommunications device (see at least abstract; paragraph 76).  
Regarding claim 3, Schultz et al, as modified by Jacobstein et al, Jacobstein et al discloses further comprising: receiving, by the processor, at a time after the expiration time, an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device; determining, by the processor, at a time after the expiration time, that the first user associated with the first telecommunications device is unavailable; and transmitting, by the processor, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device at a time after the expiration time and determining that the first user is unavailable, a general voicemail (see at least paragraph 65-66).  
Regarding claim 4, Schultz et al discloses determining that the first user is unavailable comprises: determining, by a processor, that the first telecommunications device is currently outside of a telecommunications network associated with the first MS (see at least abstract; paragraph 69).  
Regarding claim 5, Schultz et al discloses determining that the first user is unavailable comprises: determining, by a processor, that the first telecommunications device has failed to accept the voice call initiated by the second telecommunications device within a threshold period of time (see at least abstract; paragraph 69).  
Regarding claim 6, Schultz et al discloses determining that the first user is unavailable comprises: determining, by a processor, that the second telecommunications device has been designated as barred from contacting the first telecommunications device (see at least abstract; paragraph 69).  
Regarding claim 7, Schultz et al discloses the first telecommunications device and the second telecommunications device are both associated with the same telecommunications network (see at least abstract; paragraph 69).  
Regarding claim 8, Schultz et al discloses a system for automatically providing an individualized voice message to a specific individual who attempts to initiate a voice call with a user during a period of unavailability, comprising: a server within a telecommunications network associated with (i) a first telecommunications device associated with a first Mobile Station (MS) and (ii) a second telecommunications device associated with a second MS, the server (see at least abstract; paragraph 62-63) comprising: one or more processors configured to interface with the first telecommunications device a non-transitory program memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the processors to: receive, from the first telecommunications device, an individualized voice message designated for the second telecommunications device (see at least abstract; paragraph 77 discloses recording personalized greetings for a particular contact); receive an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device (see at least abstract discloses incoming voice call); determine that a first user associated with the first telecommunications device is unavailable (see at least abstract; paragraph 48 disclose incoming call unanswered); and transmit, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device and determining that the first user is unavailable, the individualized voice message to the second telecommunications device (see at least abstract provides the caller the personalized, the contact specific greeting).  
Schultz et al fails to explicitly disclose the prerecorded individualized voice message having a future start time and an expiration time; receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time; and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time Jacobstein et al discloses the prerecorded individualized voice message having a future start time and an expiration time (see at least paragraph 65-66 discloses customized outgoing message with set time period); receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time (see at least abstract; paragraph 65-66; discloses receiving incoming call during set time period); and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time and determining that the first user is unavailable, the individualized voice message to the second telecommunications device (see at least abstract; paragraph 71 and 73 discloses customized voicemail message is played to the caller during set time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jacobstein et al into the system of Schultz et al as for purpose of a customized voicemail greetings being associated with set time period; as it enables user of the mobile phone to efficiently provide customized outgoing messages to callers based upon callers identification.
Regarding claim 9, Schultz et al discloses the processors to: receive an indication that a third telecommunications device associated with a third MS is attempting to initiate a voice call with the first telecommunications device; and transmit, (see at least abstract; paragraph 76).  
Regarding claim 10, Schultz et al, as modified by Jacobstein et al, Jacobstein et al discloses wherein the executable instructions further cause the processors to: receive, at a time after the expiration time, an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device; determine, at a time after the expiration time, that the first user associated with the first telecommunications device is unavailable; and transmit, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device at a time after the expiration time and determining that the first user is unavailable, a general voicemail message associated with the first telecommunications device (see at least abstract; paragraph 65-66).  
Regarding claim 11, Schultz et al discloses the executable instructions that cause the processors to determine the first user is unavailable cause the processors to: determine that the first telecommunications device is currently outside of a telecommunications network associated with the first MS (see at least abstract; paragraph 69).  
Regarding claim 12, Schultz et al discloses the processors to determine the first user is unavailable cause the processors to: determine that the second (see at least abstract; paragraph 69).  
Regarding claim 13, Schultz et al discloses the processors to determine the first user is unavailable cause the processors to: determining, by a processor, that the first telecommunications device has failed to accept the voice call initiated by the second telecommunications device within a threshold period of time (see at least abstract; paragraph 69).  
Regarding claim 14, Schultz et al discloses a tangible, non-transitory computer-readable medium storing executable instructions automatically providing an individualized voice message to a specific individual who attempts to initiate a voice call with a user during a period of unavailability, that, when executed by at least one processor of a computer system (see at least abstract; paragraph 62-63), cause the processor to: receive, from a first telecommunications device associated with a first Mobile Station (MS), an individualized voice message designated for a second telecommunications device associated with a second MS (see at least abstract; paragraph 77 discloses recording personalized greetings for a particular contact); receive an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device (see at least abstract discloses incoming voice call); determine that a first user associated with the first telecommunications device is unavailable (see at least abstract; paragraph 48 disclose incoming call unanswered); and transmit, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device and determining that the first user is (see at least abstract provides the caller the personalized, the contact specific greeting).
Schultz et al fails to explicitly disclose the prerecorded individualized voice message having a future start time and an expiration time; receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time; and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time and determining that the first user is unavailable, the individualized voice message to the second telecommunications device.  However, in the same field of endeavor, Jacobstein et al discloses the prerecorded individualized voice message having a future start time and an expiration time (see at least paragraph 65-66 discloses customized outgoing message with set time period); receiving an indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time (see at least abstract; paragraph 65-66; discloses receiving incoming call during set time period); and transmitting, by the processor, in response to receiving the indication that the second telecommunication device is attempting to initiate a voice call with the first telecommunication device at a time between the future start time and the expiration time and determining that the first user is unavailable, the individualized voice message to the second telecommunications device (see at least abstract; paragraph 71 and 73 discloses customized voicemail message is played to the caller during set time).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Jacobstein et al into the system of Schultz et al as for purpose of a customized voicemail greetings being associated with set time period; as it enables user of the mobile phone to efficiently provide customized outgoing messages to callers based upon callers identification.
Regarding claim 15, Schultz et al discloses the executable instructions further cause the processor to: receive an indication that a third telecommunications device associated with a third MS is attempting to initiate a voice call with the first telecommunications device; and transmit, in response to receiving the indication that the third telecommunications device is attempting to initiate a voice call with the first telecommunications device and determining that the first user is unavailable, a general voicemail message associated with the first telecommunications device (see at least abstract; paragraph 76).  
Regarding claim 16, Schultz et al, as modified by Jacobstein et al, Jacobstein et al discloses wherein the executable instructions further cause the processor to: receive, at a time after the expiration time, an indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device; determine, at a time after the expiration time, that the first user associated with the first telecommunications device is not available; and transmit, in response to receiving the indication that the second telecommunications device is attempting to initiate a voice call with the first telecommunications device at a time after (see at least abstract; paragraph 65-66).  
Regarding claim 17, Schultz et al discloses the executable instructions that cause the processor to determine the first user is unavailable cause the processor to: determine that the first telecommunications device is currently outside of a telecommunications network associated with the first MS (see at least abstract; paragraph 69).  
Regarding claim 18, Schultz et al discloses the executable instructions that cause the processor to determine the first user is unavailable cause the processor to: determine that the first telecommunications device is currently turned off (see at least abstract; paragraph 69).  
Regarding claim 19, Schultz et al discloses the executable instructions that cause the processor to determine the first user is unavailable cause the processor to: determine that the first telecommunications device has failed to accept the voice call initiated by the second telecommunications device within a threshold period of time (see at least abstract; paragraph 69).  
Regarding claim 20, Schultz et al discloses the executable instructions that cause the processor to determine the first user is unavailable cause the processor to: determine that the second telecommunications device has been barred from contacting the first telecommunications device (see at least abstract; paragraph 69).



 Response to Arguments
Applicant's arguments, filed on March 29, 2020, with respect to claims 1, 8 and 14 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1, 8 and 14.  See the above rejection of claims 1-20 for the relevant citations found in Schultz et al and Jacobstein et al disclosing the newly cited limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Ovenden et al (US Pat. Pub. No. 2006/0031326) directed toward automatically re-programming the user’s voicemail greetings based on calendar data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LITON MIAH/           Primary Examiner, Art Unit 2642